Name: Commission Regulation (EU) NoÃ 1183/2012 of 30Ã November 2012 amending and correcting Regulation (EU) NoÃ 10/2011 on plastic materials and articles intended to come into contact with food Text with EEA relevance
 Type: Regulation
 Subject Matter: health;  foodstuff;  chemistry;  marketing
 Date Published: nan

 12.12.2012 EN Official Journal of the European Union L 338/11 COMMISSION REGULATION (EU) No 1183/2012 of 30 November 2012 amending and correcting Regulation (EU) No 10/2011 on plastic materials and articles intended to come into contact with food (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1935/2004 of the European Parliament and of the Council of 27 October 2004 on materials and articles intended to come into contact with food and repealing Directives 80/590/EEC and 89/109/EEC (1), and in particular points (a) and (e) of Article 5(1), and Articles 11(3) and 12(6) thereof, Whereas: (1) Commission Regulation (EU) No 10/2011 of 14 January 2011 on plastic materials and articles intended to come into contact with food (2) establishes a Union list of monomers, other starting substances and additives which may be used in the manufacture of plastic materials and articles. Recently the European Food Safety Authority (the Authority) issued favourable scientific evaluations for additional substances which should now be added to the current list. (2) For certain other substances, the restrictions and/or specifications already established at the EU level should be amended on the basis of a new favourable scientific evaluation by the Authority. (3) Annex I to Regulation (EU) No 10/2011 should therefore be amended accordingly. (4) The substance with FCM Substance Number 257 and the name dipropyleneglycol is authorised to be used as an additive in plastics in Table 1 of Annex I to Regulation (EU) No 10/2011 and listed with the CAS No 0000110-98-5. In Commission Directive 2002/72/EC of 6 August 2002 relating to plastic materials and articles intended to come into contact with foodstuffs (3) this substance was referred to by CAS No 0025265-71-8. That reference was deleted upon the entry into force of Regulation (EU) No 10/2011, replacing Directive 2002/72/EC, because it was considered superfluous. However, taking into account that CAS No 0025265-71-8 refers to the commercially used mixture of isomers rather than to the pure substance, it should be reinserted in Regulation (EU) No 10/2011. CAS No 0000110-98-5 should remain in Table 1. (5) Compliance Note No (4) in Table 3 of Annex I to Regulation (EU) No 10/2011 gives an ambiguous reference to simulant D, where a reference to simulant D2 is intended. Therefore, Note No (4) should refer to simulant D2. (6) Annex I to Regulation (EU) No 10/2011 should therefore be corrected accordingly. (7) In order to limit the administrative burden to business operators, plastic materials and articles which have been lawfully placed on the market based on the requirements set out in Regulation (EU) No 10/2011 and which do not comply with this Regulation should be able to be placed on the market until one year after entry into force of this Regulation. They should be able to remain on the market until exhaustion of stocks. (8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, and neither the European Parliament nor the Council has opposed them, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) No 10/2011 is amended in accordance with the Annex to this Regulation. Article 2 Plastic materials and articles which have been lawfully placed on the market before 1 January 2013 and which do not comply with this Regulation may continue to be placed on the market until 1 January 2014. Those plastic materials and articles may remain on the market until the exhaustion of stocks. Article 3 This Regulation shall enter into force on the twentieth day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 338, 13.11.2004, p. 4. (2) OJ L 12, 15.1.2011, p. 1. (3) OJ L 220, 15.8.2002, p. 18. ANNEX Annex I to Regulation (EU) No 10/2011 is amended as follows: (1) in Table 1 for the following substance, the content of column (3) is replaced by the following: (1) (2) (3) (4) (5) (6) (7) (8) (9) (10) (11) 257 13550 0000110-98-5 dipropyleneglycol yes yes no 16660 0025265-71-8 51760 (2) in Table 1 for the following substance, the content of column (8) is replaced by the following: (1) (2) (3) (4) (5) (6) (7) (8) (9) (10) (11) 449 49840 0002500-88-1 dioctadecyl disulphide yes no yes 0,05 (3) in Table 1 for the following substance, the content of columns (8) and (9) is replaced by the following: (1) (2) (3) (4) (5) (6) (7) (8) (9) (10) (11) 180 17160 0000097-53-0 eugenol no yes no (33) (4) in Table 1 for the following substances, the content of column (10) is replaced by the following: (1) (2) (3) (4) (5) (6) (7) (8) (9) (10) (11) 807 93485  titanium nitride, nanoparticles yes no no No migration of titanium nitride nanoparticles. Only to be used in polyethylene terephthalate (PET) up to 20 mg/kg. In the PET, the agglomerates have a diameter of 100-500 nm consisting of primary titanium nitride nanoparticles; primary particles have a diameter of approximately 20 nm. 865 40619 0025322-99-0 (butyl acrylate, methyl methacrylate, butyl methacrylate) copolymer yes no no Only to be used in: (a) rigid poly(vinyl chloride) (PVC) at a maximum level of 1 % w/w; (b) polylactic acid (PLA) at a maximum level of 5 % w/w. 868 53245 0009010-88-2 (ethyl acrylate, methyl methacrylate) copolymer yes no no Only to be used in: (a) rigid poly(vinyl chloride) (PVC) at a maximum level of 2 % w/w; (b) polylactic acid (PLA) at a maximum level of 5 % w/w; (c) polyethylene terephthalate (PET) at a maximum level of 5 % w/w. (5) in Table 1 the following lines are inserted in numerical order of the FCM Substance numbers: (1) (2) (3) (4) (5) (6) (7) (8) (9) (10) (11) 858 38565 0090498-90-1 3,9-bis[2-(3-(3-tert-butyl-4-hydroxy-5-methylphenyl)propionyloxy)-1,1-dimethylethyl]-2,4,8,10-tetraoxaspiro[5,5]undecane yes no yes 0,05 SML expressed as the sum of the substance and its oxidation product 3-[(3-(3-tert-butyl-4-hydroxy-5-methylphenyl)prop-2-enoyloxy)-1,1-dimethylethyl]-9-[(3-(3-tert-butyl-4-hydroxy-5-methylphenyl)propionyloxy)-1,1-dimethylethyl]-2,4,8,10-tetraoxaspiro[5,5]-undecane in equilibrium with its paragraph quinone methid tautomer. (2) 874 16265 0156065-00-8 Ã ±-dimethyl-3-(4-hydroxy-3-methoxyphenyl)propylsilyloxy, Ã -3-dimethyl-3-(4-hydroxy-3-methoxyphenyl)propylsilyl polydimethylsiloxane no yes no 0,05 (33) Only to be used as comonomer in siloxane modified polycarbonate. The oligomeric mixture shall be characterised by the formula C24H38Si2O5(SiOC2H6)n (50 > n  ¥ 26). 902 0000128-44-9 1,2-benzisothiazol-3(2H)-one 1,1-dioxide, sodium salt yes no no The substance shall comply with the specific purity criteria as set out in Commission Regulation (EU) No 231/2012 (1). 979 79987  (polyethylene terephthalate, hydroxylated polybutadiene, pyromellitic anhydride) copolymer yes no no Only to be used in polyethylene terephthalate (PET) at a maximum level of 5 % w/w. (6) in Table 2 the following line is inserted in numerical order of the group restriction numbers: (1) (2) (3) (4) Group Restriction No FCM substance No SML (T) [mg/kg] Group restriction specification 33 180 874 ND expressed as eugenol (7) in Table 3 on verification of compliance the content of Note No (4) is replaced by the following: (1) (2) Note No Note on verification of compliance (4) Compliance testing when there is a fat contact should be performed using saturated fatty food simulants as simulant D2. (1) OJ L 83, 22.3.2012, p. 1.